DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Regarding Claims 1-9, 11, 13, 16 and 19-20. Cancelled.

Specification
The abstract of the disclosure is objected to because it should be on a separate page.  The accompanying paragraph [0051] should not be in the same page as the abstract. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.         Previous rejection is withdrawn in view of the Applicant’s amendment filed on 01/13/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 10, 22 and 
(iii) determining if the measured amount of gas exceeds the tolerated threshold amount of gas, (ivl upon determining that the measured amount of gas does not exceed the tolerated threshold amount of gas, determining the estimate of the currently unknown altitude of the mobile device using a measured pressure value from a pressure sensor of the mobile device as an input to a barometric formula, and (v) upon determining that the measured amount of gas exceeds the tolerated threshold amount of gas, determining the estimate of the currently unknown altitude of the mobile device using an estimate of movement by the mobile device or using ranging signals received by the mobile device and without using a measurement of pressure from the pressure sensor of the mobile device” and in dependent claims, the limitations “estimating the currently unknown altitude of the mobile device using a previously-determined estimate of a previously unknown altitude of the mobile device and an estimate of movement by the mobile device between the previously unknown altitude and the currently unknown altitude” are abstract ideas, as they are combination of mathematical usage and human evaluation. More specifically, steps involving usage of barometric formula and estimatings would involve mathematical concept, while remaining steps involve human evaluation of comparing data and recognizing changes in pressure values, etc. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is 
         In Step 2A, Prong two, the claims additionally recite “measuring the atmospheric condition at a location of the mobile device using a sensor of the mobile device”, measuring a localized amount of C02 or other gas in the air using a gas measuring sensor,” “mobile device,” “machine” and various sensors but said limitations are merely directed to insignificant data collection activity to collect data to be implemented with the abstract idea using generic device. The claims further do not improve the functioning of the computer or the device; rather, it uses the device to carry out the abstract idea using the collected data. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not being integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “measuring the atmospheric condition at a location of the mobile device using a sensor of the mobile device,” “mobile device,” “machine” and various sensors, but said limitations are merely directed to insignificant data collection activity to collect data to be implemented with the abstract idea using generic device, that is well-understood, routine and conventional. As such, the additional elements do not provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12, 14-15, 17, 22-26 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beason et al., US Pat No. 6,862,525 (hereinafter Beason)

          Regarding Claims 10, 22 and 29. Beason discloses determining an estimate of a currently unknown altitude of a mobile device (Abstract), comprises:

(i) determining a change in an atmospheric condition by measuring the atmospheric condition at a location of the mobile device using a sensor of the mobile device (Col. 2, lines 11-17, barometric sensor, lines 50-61, pressure changing with weather)
(ii) identifying a threshold value of a change for the measured atmospheric condition (Col. 3, lines 35-39)
(iii) determining if the change exceed the threshold value (Col. 3, lines 50-61)
Col. 2, lines 34-49, altitude calculated by using a known equation), and
(v) upon determining that the change exceed the threshold value, determining the estimate of the currently unknown altitude of the mobile device using an estimate of movement by the mobile device or using ranging signals received by the mobile device and without using the measurement of the atmospheric condition, wherein the atmospheric condition is temperature, pressure, or air density (Col. 3, lines 35-47, rely upon topographical map or GPS-derived)

          Regarding Claims 12, 23 and 30. Beason discloses estimating the currently unknown altitude of the mobile device using a previously-determined estimate of a previously unknown altitude of the mobile device and an estimate of movement by the mobile device between the previously unknown altitude and the currently unknown altitude (Col. 3, lines 48-56, Col. 6, lines 40-52, correction factor continuously applied. As the user moves with mobile device, calibration is continuously done to correct any unacceptable errors in pressure readings, including making correction to previously corrected altitude using the methods outlined in Beason with changes in atmospheric condition)

          Regarding Claims 14, 24 and 31. Beason discloses determining an estimate of a currently unknown altitude of a mobile device (Abstract)
Col. 3, lines 35-38, altitude derived from barometric pressure)
(ii) computing a second estimate of the currently unknown altitude of the mobile device without using the measurement of the atmospheric condition (Col. 3, lines 38-39, map or GPS-derived),
(iii) identifying a threshold difference of altitude (Col. 3, lines 37-39, difference)
(iv) determining if a computed difference between the first estimate and the second estimate exceeds the threshold difference of altitude (Col. 3, lines 37-39, difference)

(v) upon determining that the computed difference between the first estimate and the
second estimate does not exceed the threshold difference of altitude, determining the
estimate of the currently unknown altitude of the mobile device using the measurement of the atmospheric condition as an input to a barometric formula (Col. 2, lines 34-49, altitude calculated by using a known equation),

(vi) upon determining that the computed difference between the first estimate and the second estimate exceeds the threshold difference of altitude, determining the estimate of the currently unknown altitude of the mobile device using an estimate of movement by the mobile device or using ranging signal received by the mobile device and without using the measurement of the atmospheric condition, wherein the atmospheric condition Col. 3, lines 35-47, rely upon topographical map or GPS-derived)

          Regarding Claims 15, 25 and 32. Beason discloses the second estimate is computed by using a previously-determined estimate of a previously unknown altitude of the mobile device and an estimate of movement by the mobile device between the previously unknown altitude and the currently unknown altitude (Col. 3, lines 48-56, Col. 6, lines 40-52, correction factor continuously applied. As the user moves with mobile device, calibration is continuously done to correct any unacceptable errors in pressure readings, including making correction to previously corrected altitude using the methods outlined in Beason. In this particular case, the second estimate is one of the earlier estimated altitude value)

          Regarding Claims 17, 26 and 33. Beason discloses determining the estimate of estimating the currently unknown altitude of the mobile device without using the measurement of the atmospheric condition comprises: estimating the currently unknown altitude of the mobile device using a previously-determined estimate of a previously unknown altitude of the mobile device and an estimate of movement by the mobile device between the previously unknown altitude and the currently unknown altitude (Col. 3, lines 48-56, Col. 6, lines 40-52, correction factor continuously applied. As the user moves with mobile device, calibration is continuously done to correct any unacceptable errors in pressure readings, including making correction to earlier corrected altitude using the methods outlined in Beason.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 21, 27-28 an 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Beason et al., US Pat No. 6,862,525 in view of Wolf, US-PGPUB 2015/0233713 (hereinafter Wolf)

          Regarding Claims 18, 27 and 34 Beason discloses determining an estimate of a currently unknown altitude of a mobile device (Abstract)
 (ivl upon determining that the measured amount of gas does not exceed the tolerated threshold amount of gas, determining the estimate of the currently unknown altitude of the mobile device using a measured pressure value from a pressure sensor of the Col. 2, lines 34-49, altitude calculated by using a known equation), and
(v) upon determining that the measured amount of gas exceeds the tolerated threshold amount of gas, determining the estimate of the currently unknown altitude of the mobile device using an estimate of movement by the mobile device or using ranging signals received by the mobile device and without using a measurement of pressure from the pressure sensor of the mobile device (Col. 3, lines 35-47, rely upon topographical map or GPS-derived)

Beason does not disclose (i) measuring a localized amount of C02 or other gas in the air using a gas measuring sensor, (ii) identifying a tolerated threshold amount of gas 
(iii) determining if the measured amount of gas exceeds the tolerated threshold amount of gas

Wolf discloses (i) measuring a localized amount of C02 or other gas in the air using a gas measuring sensor, (ii) identifying a tolerated threshold amount of gas 
(iii) determining if the measured amount of gas exceeds the tolerated threshold amount of gas (Paragraphs [0059], Paragraph [0055]; Paragraph [0063])

          Wolf discloses determining the unacceptable error result when the altitude of a pressure sensor is estimated using a dry air condition, instead of non-dry condition, including humidity, pollutants, excess carbon dioxide, etc. Combining with Beason would allow correcting such inaccurate altitude of the changes in atmospheric condition  topographical map or GPS. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Wolf in Beason and to (i) measure a localized amount of C02 or other gas in the air using a gas measuring sensor, (ii) identify a tolerated threshold amount of gas 
(iii) determine if the measured amount of gas exceeds the tolerated threshold amount of gas and correct any error in pressure readings due to gas in the air and accurately determine altitude using topographical map or GPS.

          Regarding Claims 21, 28 and 35. Beason discloses determining the estimate of estimating the currently unknown altitude of the mobile device without using the measurement of pressure comprises: estimating the currently unknown altitude of the mobile device using a previously-determined estimate of a previously unknown altitude of the mobile device and an estimate of movement by the mobile device between the previously unknown altitude and the currently unknown altitude (Col. 3, lines 48-56, Col. 6, lines 40-52, correction factor continuously applied. As the user moves with mobile device, calibration is continuously done to correct any unacceptable errors in pressure readings, including making correction to previously corrected altitude using the methods outlined in Beason)
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
With respect to 101 rejection, previous Examiner’s response to the Applicant’s argument is maintained, though not reiterated here. Having said that, Applicant argues 
          Applicant argues that the amended claims would be impractical to perform in the human mind due to computation complexity citing GPS example, provide improvement to technical fields, include inventive concept due to combination of elements and do not preempt. However, the claims recited in the instant application do not recite any GPS and do not recite any evidence of data complexity; rather, the claims recite generically that involves manipulation of some data, including generically estimating the unknown altitude using previously determined estimate and the estimate of movement by the mobile device without providing any further detail as to how said estimating is being performed. Such lack of sufficient detail in the claims cannot serve as evidence of improvement. Furthermore, the combination of steps are primarily in the abstract idea, and as had been explained in the previous Office Action under the Examiner’s response in regard to discussion on the novelty of the abstract idea, they would not cure the 101 eligibility problem. With the insignificant data collection activity using pressure sensor, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HYUN D PARK/Primary Examiner, Art Unit 2865